DETAILED ACTION
Claims 1-3, 7-8, 10-14, 16-17 and 36-37 are pending.  Species TIC105 is now examined.  Claim 36 is withdrawn as being drawn to a nonelected species.
The claim amendment filed 10 June 2022 has an incorrect claim identifier for claim 37.  Claim 37 is not withdrawn and was examined in the Office action mailed 25 April 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claim 37 is withdrawn in light of Applicant’s amendment to the claim.
The rejection of claims 16-17 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to the claims. 
The rejection of claims 1-3, 7-8, 10-14, 16-17 and 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the new matter written description requirement is withdrawn in light of Applicant’s amendment to the claims. 
The rejection of claims 2-3, 7-8, 10-14 and 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s amendment to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-8, 10-14, 16-17 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 25 April 2022.  Applicant’s arguments filed 10 June 2022 have been fully considered but they are not persuasive.  
The claims are drawn to a method comprising obtaining TIC105 and modifying the pesticidal protein to bind to two receptors of a target pest, where the protein does not naturally bind to one of them, where the two receptors are different, where the receptor that the protein does not naturally bind to is a cadherin receptor, and where the target pest is a fall armyworm, cabbage looper, or soybean looper.
While the claims require that one receptor target is cadherin, they encompass any other insect cell membrane protein as the second receptor.  
The specification describes a method of making variants of TIC105 that bind to fall armyworm cadherin by replacing amino acids 342-344 of TIC105 (¶99) and by PACE derived evolution (example 6). 
The specification describes no methods that modify TIC105 to bind to other receptors.  It does not describe any other fall armyworm, cabbage looper, or soybean looper receptors to which TIC105’s binding can be modified.
One of skill in the art would thus not recognize that Applicant was in possession of the necessary common attributes or features of the claimed genus.  Hence, Applicant has not, in fact, described methods comprising modifying TIC105 to bind to the cadherin and the full cope of second fall armyworm, cabbage looper, or soybean looper receptors, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments
Applicant urges that claim 1 is amended herein to remove recitation of the ABC transporter (response pg 8).
This is not found persuasive because the specification does not describe modification of TIC015 to bind to a second receptor, as detailed above. 

Claims 1-3, 7-8, 10-14, 16-17 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 25 April 2022.  Applicant’s arguments filed 10 June 2022 have been fully considered but they are not persuasive.  
The claims are drawn to a method comprising obtaining TIC105 and modifying the pesticidal protein to bind to two receptors of a target pest, where the protein does not naturally bind to one of them, where the two receptors are different, where the receptor the protein does not naturally bind to is a cadherin receptor, and where the target pest is a fall armyworm, cabbage looper, or soybean looper.
While the claims require that one receptor target is cadherin, they encompass any other insect cell membrane protein as the second receptor.  
The specification teaches making variants of TIC105 that bind to fall armyworm cadherin by replacing amino acids 342-344 of TIC105 (¶99) and by PACE derived evolution (example 6).
It does not teach making variants of TIC105 that bind other receptors.  No other proteins are taught as suitable receptor targets. 
As the specification does not teach the modification of any second receptors that can be used in the claimed method, undue trial and error experimentation would be required to screen through the myriad of possible TIC105 variants for binding to an untold number of possible receptor targets to identify those that are modified to bind to both cadherin and the possible second receptor targets, if such proteins are even obtainable.
Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate methods comprising modifying TIC105 to bind to fall armyworm, cabbage looper, and soybean looper second receptors. 
Response to Arguments
Applicant urges that claim 1 is amended herein to remove recitation of the ABC transporter (response pg 9).
This is not found persuasive because the specification does not enable modification of TIC015 to bind to a second receptor, as detailed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662